DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in Species Set 1, Species 6 in Species Set 2; With respect to Species set 3 the suction valve of Figs. 110-114 and the guide of 77-84, 133, 140 and 141; and, the discharge valve of Figs. 110-114 and the discharge valve guide of Figs. 90-95, 98 and 99; (the elections of Species Sets 3 and 4 being as directed by the applicant at page 2 in the election) in the reply filed on March 28, 2022 is acknowledged.

Claim Objections
Claim 2 is objected to because of the following informalities:  in lines 4 and 7, the recitations of “first seal” and “second seal” should just be “seal” since the actual seal member is not being positively claimed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4 line 8, it is unclear which “intermediate surface” (from the housing in claim 1 or the plug in cli 4, is being referred to). Claims 5-9 are indefinite for their dependency.
	In claim 12 line 10 there is no antecedent basis for “the first” valve body or for the “second valve” body.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12, 21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9, 10, 28 of U.S. Patent No. 11,162,479 in view of Hanafi (USPN 4,616,983). 
With regards to claim 1, 2 and claim 21 of the instant application, the majority of the limitations presented are set forth in claim 1 of the ‘479 patent. The claims of the ‘479 patent do not teach that the housing is comprised of a first section and a second section joined together by a plurality of fasteners, where the first and second sections each receive at least a portion of a fluid plug; or, that the horizontal bore is configured to receive a fluid plug. Hanafi discloses a similar fluid end  for a reciprocating pump having a fluid plug 32, 36 and a housing having first 13 and second 16 sections that are joined together with a plurality of fasteners 21.
At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to  make the housing of the ‘479 patent be formed of two sections joined together by a plurality of fasteners in order to allow for the easy interchangeability of the pump valves (see the paragraph of Hanafi spanning columns 1 and 2). It is also noted that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177,179. 
	With regards to the limitation that that the horizontal bore is configured to receive a fluid plug that the horizontal bore only has to be capable of receiving a plug which any bore is configured to do.
	Claim 3 of the instant application corresponds to claim 2 of the ‘479 patent.
Claim 4 of the instant application corresponds to claim 3 of the ‘479 patent.
Claim 5 of the instant application corresponds to claim 4 of the ‘479 patent.
Claim 6 of the instant application corresponds to claim 5 of the ‘479 patent.
Claim 7 of the instant application corresponds to claim 7 of the ‘479 patent.
Claim 8 of the instant application corresponds to claim 9 of the ‘479 patent.
Claim 9 of the instant application corresponds to claim 12 of the ‘479 patent.
Claim 12 of the instant application corresponds to claim 28 of the ‘479 patent.
Claim 23 of the instant application corresponds to claim 3 of the ‘479 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Helming and Jarchau et al disclose reciprocating pumps with two section housings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
April 9, 2022